18-10122-jlg     Doc 66     Filed 11/26/18     Entered 11/26/18 15:59:21          Main Document
                                              Pg 1 of 2
                                                                 **See Memorandum
                                                                 Endorsement on Last Page
                                                                                                      
                                                     	    	           	       	       	       	
                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com

                                                      November 26, 2018
Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

       Re:     Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        In furtherance of the status letter filed with the Court on November 20, 2018 [Docket No.
63], this letter is written to update the Court of the status of the above-referenced Chapter 11 case.

        As a result of activity during the last several days and this morning that may lead to a
resolution of the parties’ disputes, the Pollacks (who had filed the only objection lodged against
the Debtor’s Motion to Dismiss her bankruptcy case) have consented to an adjournment of the
proceedings in this case scheduled for the November 27, 2018 calendar, subject to Court approval.

       Please be advised that I am scheduled for surgery on December 18, 2018 (a tonsillectomy
and two related procedures) and have been told that I am not permitted to return to work for a
period of at least 7-14 days post-operation. Further, Richard Levy, counsel for the Pollacks, will
be on vacation out of the country from December 24, 2018 to January 8, 2019.

        Therefore, the Debtor respectfully requests an adjournment of her Motion to Dismiss to an
available date in mid-January, without prejudice to the Debtor’s requesting a further adjournment
as may be necessary to allow the efforts to reach a resolution of the matter to be completed. If the
Court wishes, I will be pleased to submit any further status updates as such times as the Court may
direct.

       I apologize for the request of this consensual adjournment at this late stage, but the
circumstances did not permit any earlier notification.


                                                      Respectfully,
                                                      /s/ Daniel S. Alter
                                                      Daniel S. Alter, Counsel for the Debtor
18-10122-jlg    Doc 66     Filed 11/26/18    Entered 11/26/18 15:59:21        Main Document
                                            Pg 2 of 2
                                                                                                   


MEMORANDUM ENDORSED ORDER: Debtor’s request for an adjournment is GRANTED.
The Court will hold a hearing on January 16, 2019 at 10:00 a.m.

On or before January 10, 2019 at 4:00 p.m., counsel for the Debtor shall file a letter with the
Clerk of the Court (with two single-sided copies delivered to Chambers) updating the Court on
the status of all relevant matters to be addressed at the hearing.


Dated: New York, New York
      November 26, 2018
                                                    /s/   James L. Garrity, Jr.
                                                    Hon. James L. Garrity, Jr.
                                                    United States Bankruptcy Judge
